Citation Nr: 0905479	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  04-38 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating greater than 10 percent 
prior to July 21, 2003 for traumatic arthritis of the right 
knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The Appellant is a Veteran who served on active duty from May 
1964 to November 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 

The case was brought before the Board in April 2008 and again 
in August 2008, at which time the claim was remanded to allow 
the Agency of Original Jurisdiction (AOJ) to further assist 
the Veteran in the development of his claim. The requested 
development having been completed, the case is once again 
before the Board for appellate consideration of the issues on 
appeal.  
 
As explained in the prior remand, this appeal stems from a 
January 2004 rating decision where the RO granted service 
connection, initially, for traumatic arthritis of the right 
knee assigning an initial 10 percent rating, effective 
September 27, 2002.  The rating decision also assigned a 
temporary total (100 percent) evaluation for the Veteran's 
right knee disability from July 21, 2003 to September 30, 
2004 for total right knee replacement.  A 30 percent rating 
was assigned in the same rating decision, effective October 
1, 2004. 

Subsequently, the Veteran underwent another right knee 
surgery in December 2004.  In an April 2005 rating decision, 
the RO awarded him a temporary total evaluation from December 
17, 2004 to February 28, 2006; a 30 percent rating was 
assigned, effective March 1, 2006.  A subsequent January 2007 
rating decision continued the 30 percent evaluation, 
effective March 1, 2006. 

The August 2008 prior Board decision addressed the Veteran's 
rating for his right knee after the surgeries in 2003 an 
2004.  This appeal is limited solely to the time period prior 
to the Veteran's first right knee surgery in July 2003.  The 
issue has been accordingly phrased above.  See also AB v. 
Brown, 6 Vet. App. 35 (1993) (holding after the Veteran has 
perfected his appeal, a subsequent rating decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal). 


FINDING OF FACT

Prior to July 21, 2003, the Veteran's right knee disability 
was manifested by pain, some limitation of flexion, 
degenerative joint disease evidenced by x-ray and minimum 
effusion. 


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
prior to July 21, 2003 for traumatic arthritis of the right 
knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 
4.69, 4.71a, Diagnostic Code (DC) 5010 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  

The notice requirements were met in this case by letters sent 
to the Veteran in December 2002, July 2004 and September 
2006.  Those letters advised the Veteran of the information 
necessary to substantiate his claim, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159(b) (2008).  The 2006 letter 
explained how disability ratings and effective dates are 
determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Veteran has not alleged that VA failed to 
comply with the notice requirements of the VCAA, and he was 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, and has in fact provided 
additional arguments at every stage.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

The Board recognizes that complete VCAA notice was provided 
after the initial unfavorable AOJ decision.  However, the 
Federal Circuit Court and Veterans Claims Court have since 
further clarified that the VA can provide additional 
necessary notice subsequent to the initial AOJ adjudication, 
and then go back and readjudicate the claim, such that the 
essential fairness of the adjudication - as a whole, is 
unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit 
Court held that a SOC or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  Here, after the September 2006 
notice was provided to the Veteran, the claim was 
readjudicated in a September 2008 SOC.

It therefore follows that a prejudicial error analysis by way 
of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here.  Furthermore, to the extent it 
could be argued that there was a timing error, overall, the 
Veteran was afforded a meaningful opportunity to participate 
in the adjudication of his increased rating claim.  Overton 
v. Nicholson, 20 Vet. App. 427, 435 (2006).

In the recent decision in Vazquez-Flores v. Peak, 22 Vet. 
App. 37 (2008), the Court held that, with respect to 
increased rating claims, section 5103(a) notice requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in the severity of the disability and 
the effect the worsening has on the claimant's employment and 
daily life.  Notice may also need to include the specific 
Diagnostic Code under which the claimant is rated if 
entitlement to a higher disability rating would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability.

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating and 
effective date have been assigned, the claim of service 
connection has been more than substantiated, as it has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Furthermore, once a 
claim for service connection has been substantiated, the 
filing of a notice of disagreement with the rating of the 
disability does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  In line with the above 
reasoning, Vazquez-Flores v. Peake (dealing with providing 
additional notice in cases of increased ratings) does not 
apply to initial rating and effective date claims because 
VA's VCAA notice obligation was satisfied when the RO granted 
the appellant's claim for service connection.  22 Vet. App. 
37 (2007).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).  In this case, the issue 
is in regard to the severity of the Veteran's knee disability 
during a past time period.  Any additional scheduled 
examinations, therefore, would serve no useful purpose as it 
would not aid in ascertaining the severity of the Veteran's 
right knee disability prior to July 21, 2003.

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim. 

Increased Rating (Right Knee)

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155. Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can practically be determined, 
the average impairment in earning capacity resulting from 
such disease or injury and their residual conditions in 
civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

Where the issue involves the assignment of an initial rating 
for a disability following the initial award of service 
connection for that disability, which is the case here, the 
entire history of the disability must be considered and, if 
appropriate, staged ratings may be applied.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion. See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
See 38 C.F.R. 
§ 4.45.  

Initially, prior to the July 2003 surgery, the Veteran's 
right knee disability was rated under Diagnostic Code 5010 
for traumatic arthritis.  Traumatic arthritis is rated 
analogous to degenerative arthritis under Diagnostic Code 
5003.  Degenerative arthritis, when established by x-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved. When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003. The general rating schedules 
for limitation of motion of the knee are 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261.

Normal range of motion of the knee is to 0 degrees extension 
and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  
Under Diagnostic Code 5260, a 10 percent disability rating is 
warranted for flexion limited to 45 degrees. A 20 percent 
disability rating is assigned for flexion limited to 30 
degrees; and a 30 percent disability rating is assigned for 
flexion limited to 15 degrees. Under Diagnostic Code 5261, a 
10 percent disability rating is warranted for extension 
limited to 10 degrees. A 20 percent disability rating is 
assigned for extension limited to 15 degrees. A 30 percent 
disability rating is assigned for extension limited to 20 
degrees. A 40 percent disability rating is assigned for 
extension limited to 30 degrees; and a 50 percent disability 
rating is assigned for extension limited to 45 degrees. See 
38 C.F.R. § 4.71a.

The Board notes that VA must consider all the evidence of 
record to determine when an ascertainable increase occurred 
in the rated disability.  See Hazan v. Gober, 10 Vet. App. 
511 (1997); see also Swanson v. West, 12 Vet. App. 442 
(1999).  However, in this case, none of the evidence 
developed subsequent to July 2003 is relevant to the 
appropriate rating to be assigned here because it does not 
contain any opinions or findings as to the severity of the 
Veteran's disability for the time period prior to July 21, 
2003.

The medical records regarding the severity of the Veteran's 
right knee prior to his initial July 21, 2003 surgery are 
scarce.  According to the Veteran's VA outpatient treatment 
records, the Veteran underwent a right total hip arthroplasty 
in August 2002 and complained of right knee pain since that 
time.  The Veteran was found to have degenerative joint 
disease (DJD), evidenced by x-ray, as early as January 2003.  
At that time, range of motion testing indicated the Veteran's 
knee moved from 0 degrees extension to 90 degrees flexion.  
The VA treating physician found the ligaments to be stable, 
but found minimal effusion of the joint.  The Veteran's 
complaints of locking and giving out were noted, but again 
objective testing found stable ligaments and no neurological 
abnormalities.  The remainder of treatment records from 2003, 
prior to the Veteran's July 2003 surgery, merely indicates 
occasional complaints of pain and tried conservative measures 
to manage the pain.  

It is clear from the medical evidence that the Veteran's 
right knee disability prior to July 2003 was manifested by 
pain and slight limitation of flexion with minimal effusion 
of the joint, but no objective findings of instability.  
Accordingly, while the findings establish DJD and at least 
some limitation of function, the Veteran's right knee range 
of motion does not warrant a higher rating under DC 5260 or 
5261.  Separate compensable ratings would obviously be 
unwarranted as well.  VAOPGCPREC 9-2004 (September 17, 2004).  
He also cannot receive a higher rating under DC 5003 because 
he is only service-connected for one major joint with 
arthritis.

The Board notes that functional impairment was considered.  
VA outpatient treatment records, notably January 2003, 
indicate complaints of locking, giving out and extreme pain.  
The Veteran's DJD, moreover, was described in the 2003 VA 
outpatient treatment records as "severe."  Even so, the 
Veteran was treated conservatively for pain and was not 
prescribed any assistive devices.  The current 10 percent 
rating for this time period compensates the Veteran for his 
pain, limitation of flexion and the overall functional 
impairment caused by his DJD.  

Separate disability ratings based on the Veteran's complaints 
of instability were considered.  Separate disability ratings 
may be assigned for distinct disabilities resulting from the 
same injury so long as the symptomatology for one condition 
was not "duplicative of or overlapping with the 
symptomatology" of the other condition. See Esteban v. Brown, 
6 Vet. App. 259, 262 (1994).  The VA Office of General 
Counsel has provided guidance concerning increased rating 
claims for knee disorders.  The General Counsel stated that 
compensating a claimant for separate functional impairment 
under Diagnostic Code 5257 and 5003 does not constitute 
pyramiding. See VAOPGCPREC 23-97 (July 1, 1997).  In this 
opinion, the VA General Counsel held that a Veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, provided that a 
separate rating must be based upon additional disability.  
Additionally, in VAOPGCPREC 9-98, the VA General Counsel held 
that if a Veteran has a disability rating under Diagnostic 
Code 5257 for instability of the knee, and there is also x-
ray evidence of arthritis, a separate rating for arthritis 
could also be based on painful motion under 38 C.F.R. § 4.59.

In this case, however, despite the Veteran's complaints of 
instability during this time period, the medical evidence is 
devoid of any objective findings indicative of instability.  
Indeed, the January 2003 VA treating physician specifically 
indicated all ligaments were stable on examination.  A 
separate rating under DC 5257 for instability, therefore, is 
not warranted.

The Board considered the Veteran's statements.  According to 
the medical evidence relevant to this time period, however, 
the Veteran had near perfect range of motion, even on 
repetition, he did not require any assistive devices, and 
despite his complaints there was no objective evidence of 
instability.  The Veteran did have pain, DJD and some 
limitation of flexion, but these manifestations are already 
compensated by the current rating.  His right knee 
manifestations prior to July 21, 2003, to include functional 
impairment, simply do not warrant an increased rating under 
5010.

The Board also notes, as explained above, the manifestations 
of the Veteran's right knee disability have been consistent 
throughout the relevant time period and, therefore, staged 
ratings are not appropriate prior to July 21, 2003.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

No higher rating under a different diagnostic code can be 
applied. The Board notes that there are other Diagnostic 
Codes relating to knee disorders, such as Diagnostic Code 
5256 (ankylosis of the knee), Diagnostic Code 5258 
(dislocated semilunar cartilage), Diagnostic Code 5259 
(removal of semilunar cartilage, symptomatic), Diagnostic 
Code 5262 (impairment of the tibia and fibula) and Diagnostic 
Code 5263 (for genu recurvatum).  


The Veteran's right knee disability is not manifested by 
dislocated or removed semilunar cartilage, nonunion or 
malunion of the tibia and fibula, or genu recurvatum. 
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)).  The Veteran, prior to July 21, 2003, was able to 
move his right knee, albeit with some limitation, so it was 
clearly not ankylosed.

As shown above, and as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the Veteran. In this 
case, the Board finds no provision upon which to assign a 
rating greater than 10 percent for the Veteran's right knee 
disability prior to July 21, 2003.

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected right knee is inadequate for the period prior to 
July 21, 2003.  A comparison between the level of severity 
and symptomatology of the Veteran's right knee with the 
established criteria found in the rating schedule for right 
knee disability shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology; 
as discussed above, the rating criteria considers arthritis, 
loss of range of motion, pain on motion, and instability.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
required frequent hospitalizations for his right knee 
disability for the period prior to July 21, 2003.  Indeed, it 
does not appear from the record that he has been hospitalized 
at all for that disability prior to his surgery in July 2003.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  There is 
nothing in the record which suggests that the right knee 
disability itself markedly impacted his ability to perform 
his job.  Moreover, there is no evidence in the medical 
records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial rating greater than 10 percent 
prior to July 21, 2003 for traumatic arthritis of the right 
knee is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


